i          i      i                                                                           i        i       i




                                   MEMORANDUM OPINION

                                            No. 04-10-00300-CV

                                         IN RE Carlos M. FAZ, Jr.

                                            Original Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: April 28, 2010

PETITION FOR WRIT OF HABEAS CORPUS DENIED

           In his petition for writ of habeas corpus, Carlos M. Faz, Jr. contends he is being denied good

conduct and manual labor credits in relation to an order holding him in civil contempt. The Texas

Supreme Court has recognized that good time credits do not apply to coercive civil contempt orders.

Ex parte Acly, 711 S.W.2d 627, 628 (Tex. 1986); see also In re Parks, 264 S.W.3d 59, 61 n.1 (Tex.

App.—Houston [1st Dist.] 2007, orig. proceeding); Ex parte Harrison, 741 S.W.2d 607, 609 (Tex.

App.—Austin 1987, orig. proceeding) (rejecting equal protection argument). Accordingly, Faz’s

petition for writ of habeas corpus is denied.

                                                             PER CURIAM



           1
          … This proceeding arises out of Cause No. 2000EM 502489, styled In re S.N.F.,et al., pending in the 45th
Judicial District Court, Bexar County, Texas, Associate Judge Delia Carian, presiding.